Citation Nr: 0300012	
Decision Date: 01/02/03    Archive Date: 01/15/03

DOCKET NO.  02-00 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of basic eligibility for Department of 
Veterans Affairs (VA) disability benefits.


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel





INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 determination of 
the VA Regional Office (RO) in Manila, the Republic of the 
Philippines.  The RO determined that new and material 
evidence had not been submitted to reopen a previously 
denied claim of basic eligibility for VA disability 
benefits.  A notice of disagreement was received in 
September 2001, a statement of the case was issued in 
November 2001, and a substantive appeal was received in 
November 2001.  A personal hearing was conducted at the RO 
in January 2001.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that the new and material 
evidence requirement set forth in 38 U.S.C.A. § 5108 (West 
1991) applies to the reopening of claims that were 
disallowed for any reason, including those claims for 
establishing status as a claimant.  See D'Amico v. West, 
209 F.3d 1322, 1326-1327 (Fed. Cir. 2000).  In light of 
this holding, it appears that even claims for basic 
eligibility that have previously been finally denied must 
first meet the new and material evidence requirement 
before that claim can be reopened.  In this regard, the 
Board notes that, in accordance with the United States 
Court of Appeals for Veterans Claims (Court) ruling in 
Barnett v. Brown, 8 Vet. App. 1 (1995), the issue of new 
and material evidence must be addressed regardless of 
whether the RO based its determination on that issue.

The appellant was scheduled to appear for a Board hearing 
in December 2002.  However, he failed to report for this 
hearing and provided no explanation for his failure to 
report.  His hearing request, therefore, is deemed 
withdrawn.  38 C.F.R. § 20.702(d) (2002).






FINDINGS OF FACT

1.  In April 1958, the RO determined that the appellant 
did not meet basic eligibility requirements for VA 
benefits; the appellant did not respond to the April 1958 
letter in any way during the subsequent year.

2.  Additional evidence submitted since the April 1958 
decision is new to the record but does not bear directly 
and substantially upon the question of whether the 
appellant has met the basic eligibility requirements for 
VA benefits, and, by itself or in connection with the 
evidence previously of record, is not so significant that 
it must be considered in order to fairly decide the merits 
of the claim.


CONCLUSION OF LAW

Evidence received since the final April 1958 
determination, in which the RO determined that the 
appellant did not meet the basic eligibility requirements 
for VA benefits, is not new and material, and the 
appellant's claim is not reopened.  38 U.S.C.A. §§ 5103, 
5104, 5108, 7104, 7105 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.104(a), 3.156(a), 3.159, 20.302, 20.1103 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Preliminary matters - VCAA

As an initial matter, the Board observes that, during the 
pendency of this appeal, substantial revisions have been 
made to the laws and regulations concerning the VA's 
duties in developing a claim for a VA benefit.  On 
November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
was enacted.  The VCAA redefines the VA's obligations with 
respect to its duty to assist the claimant with the 
development of facts pertinent to a de novo claim and 
includes an enhanced duty to notify the claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits, whether de novo or an attempt to reopen a 
previously denied claim.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA or filed before the date of 
enactment and not yet final as of that date.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 1991 & 
Supp. 2002).  See also Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).

The final rule implementing the VCAA was published on 
August 29, 2001.  66 Fed. Reg. 45,620-45,632 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002)).  These regulations, 
likewise, apply to any claim for benefits received by the 
VA on or after November 9, 2000, as well as to any claim 
filed before that date but not decided by the VA as of 
that date, with the exception of the amendments to 38 
C.F.R. § 3.156(a) (relating to the definition of new and 
material evidence) and to the second sentence of § 
3.159(c) and § 3.159(c)(4)(iii) (pertaining to VA 
assistance in the case of claims to reopen previously 
denied final claims), which apply to any application to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board finds that the VA's duty to notify 
the appellant of the evidence necessary to substantiate 
his claim to reopen has been met, as the RO informed him 
of the need for such evidence in a November 2001 Statement 
of the Case.  See 38 U.S.C.A. § 5103 (West 1991 & Supp. 
2002).  This issuance, which includes a summary of the 
newly enacted provisions of 38 U.S.C.A. §§ 5103 and 5103A, 
also contains a specific explanation of the type of 
evidence necessary to substantiate the appellant's claim, 
as well as which portion of that evidence (if any) was to 
be provided by him and which portion the VA would attempt 
to obtain on his behalf.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

II. Factual Background

In an April 1958 letter, the RO informed the appellant 
that he was not a member of the Philippine Commonwealth 
Army inducted into the service of the Armed Forces of the 
United States or any recognized guerilla service.  
Accordingly, he was not entitled to VA benefits.  Evidence 
of record at the time of this decision included the 
appellant's January 1958 application and a service 
department statement, dated in April 1958, indicating that 
the appellant had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces.  The 
appellant did not respond to this decision in any manner 
in the following year.

In July 2001, the RO received a request to reopen a claim 
of basic eligibility for VA disability benefits from the 
appellant.  

In September 2001, the RO determined that no new and 
material evidence had been submitted to reopen a claim of 
basic eligibility for VA disability benefits.  

A copy of the appellant's processing affidavit for the 
Philippine Army Personnel, dated in October 15, 1945, was 
submitted.  

A copy of certification from the General Headquarters, 
Armed Forces of the Philippines, Office of the Adjutant 
General, dated on March 31, 1999, was submitted.  

The claims file also includes a joint affidavit, signed by 
two individuals and dated on July 23, 1999.  

During his January 2002 personal hearing at the RO, the 
appellant's spouse testified that she found a picture in 
which the appellant was in a wheelchair with a bandage, 
and an American soldier was reading something to him and 
pinning something on him.  She also found a manual and a 
piece of paper with a red cross and hospital discharge 
with the notation, "recommended for light duty in all 
American bases."  However, the picture and other records 
were reportedly destroyed during a 1956 typhoon.  The 
appellant's spouse further stated that, in May 1945, he 
was wounded in action and was hospitalized for six months.  
The appellant stated that there was never any discrepancy 
in his name and that he had never used an alternated name.  

A May 2002 memorandum concerns the records of individuals 
who claim to have served in the Commonwealth Army of the 
Philippines inducted into the United States Armed Forces 
in the Far East (USAFFE) and those who claim to have 
served in the organized guerrilla forces are maintained by 
the U.S. Army Reserve Personnel Command (ARPERSCOM, 
formerly ARPERCEN), St. Louis, Missouri.  The RO detailed 
the information provided to ARPERSCOM in an attempt to 
verify the reported service of the appellant.  This 
document shows that the information provided by the RO to 
ARPERSCOM includes the same full name, date of birth, and 
place of birth for the appellant as those shown on 
documents received from the appellant.


III. Criteria

A. Basic Eligibility for Veterans Benefits

The United States will pay compensation to any "veteran" 
disabled by disease or injury incurred in or aggravated by 
active service and was discharged or released under 
conditions other than dishonorable from the period of 
service in which the disease or injury was incurred, 
provided the disability is not the result of the person's 
own willful misconduct.  38 U.S.C.A. §§ 1110, 1131 (West 
1991 & Supp. 2002); 38 C.F.R. § 3.303 (2002).

The term "veteran" is defined by law as a person who 
served in the active miliary, naval, or air service, and 
was discharged or released therefrom under conditions 
other than dishonorable.  38 U.S.C.A. § 101(2) (West 1991 
& Supp. 2002); 38 C.F.R. § 3.1(d) (2002).

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in the line of 
duty, and any period of inactive duty training during 
which the individual concerned was disabled or died from 
an injury incurred or aggravated in the line of duty.  38 
U.S.C.A. § 101(24) (West 1991 & Supp. 2002); 38 C.F.R. § 
3.6 (2002).

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation, or 
burial benefits, the VA may accept evidence of service 
submitted by an appellant, such as a DD Form 214, 
Certificate of Release or Discharge from Active Duty, or 
original Certificate of Discharge, without verification 
from the appropriate service department if the evidence 
meets the following conditions: (1) the evidence is a 
document issued by the service department (a copy of an 
original document is acceptable if the copy was issued by 
the service department or if the copy was issued by a 
public custodian of records who certifies that it is a 
true and exact copy of the document in the custodian's 
custody); (2) the document contains needed information as 
to length, time, and character of service; and (3) in the 
opinion of the VA, the document is genuine and the 
information contained in it is accurate.  38 C.F.R. § 
3.203(a) (2002).  However, where the appellant does not 
submit evidence of service or the evidence submitted does 
not meet the requirements of 38 C.F.R. § 3.203, the VA 
shall request verification of service from the service 
department.

The Court has held that the VA is prohibited from finding, 
on any basis other than a service department document 
which the VA believes to be authentic and accurate or a 
service department verification, that a particular 
individual served in the United States Armed Forces. 
Service department findings, therefore, are binding on VA 
for purposes of establishing service in the United States 
Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).

B.  New and material evidence

Generally, a final decision issued by an RO or by the 
Board may not thereafter be reopened and allowed, and a 
claim based on the same factual basis may not be 
considered.  38 U.S.C.A. §§ 7104, 7105(c); see also 38 
C.F.R. §§ 20.302, 20.1103.  The exception to this rule is 
38 U.S.C.A. § 5108, which states, in part, that "[i]f new 
and material evidence is presented or secured with respect 
to a claim which has been disallowed, the Secretary shall 
reopen the claim and review the former disposition of the 
claim."  Thompson v. Derwinski, 1 Vet. App. 251, 253 
(1991).

"New and material evidence" means evidence not previously 
submitted to agency decisionmakers which bears "directly 
and substantially" upon the specific matter under 
consideration.  Such evidence must be neither cumulative 
nor redundant, and, by itself or in connection with 
evidence previously assembled, such evidence must be "so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  38 C.F.R. § 3.156(a); 
see generally Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  

The Board notes that 38 C.F.R. § 3.156 was recently 
amended and that the standard for finding new and material 
evidence has changed as a result.  66 Fed. Reg. 45,620, 
45,630 (August 29, 2001) (codified at 38 C.F.R. § 
3.156(a)).  However, this change in the law is not 
applicable in this case because the appellant's claim was 
not filed on or after August 29, 2001, the effective date 
of the amendment.  66 Fed. Reg. 45,620, 45,629 (August 29, 
2001).

IV. Analysis

In this case, the appellant did not respond in any manner 
to the RO's April 1958 denial of eligibility for VA 
benefits in the subsequent year.  As such, the Board finds 
that the appellant did not initiate an appeal of this 
decision.  See 38 C.F.R. § 20.302(a).  Therefore, the 
April 1998 decision letter, the last decision in which 
this claim was denied on any basis, is final under 
38 U.S.C.A. § 7105(c), and the evidence that must be 
considered in determining whether new and material 
evidence has been submitted in this case is that evidence 
added to the record since the issuance of the April 1988 
letter.

As indicated above, the evidence added to the record since 
the April 1958 determination includes hearing testimony, 
affidavits, and certifications.  The Board finds that this 
evidence is "new," since these submissions were not 
previously of record, and they are not cumulative of other 
evidence already on file.  However, they are not 
"material" because they do not bear directly and 
substantially upon the matter under consideration, which 
is basic eligibility for VA benefits.  Such an issue turns 
on the nature of the military service of the appellant.

Specifically, the documents submitted by the appellant in 
support of his claim fail to satisfy the requirements of 
38 C.F.R. § 3.203 as acceptable proof of service, as they 
are not official documents of the appropriate U.S. service 
department.  Rather, these documents concern his service 
in the armed forces of the Philippines.  Therefore, these 
documents may not be accepted by the Board as verification 
of his service for the purpose of receiving VA benefits.  
See Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  

Similarly, the lay evidence provided in support of the 
appellant's claim, while new to the record, falls well 
short of constituting proof of the requisite U.S. service.  
This new evidence is not so persuasive as to suggest that 
the appellant's service, as verified by the service 
department, is erroneous in such a way as to warrant a 
further request to the service department to verify or re-
certify additional military service.  See Sarmiento v. 
Brown, 7 Vet. App. 80 (1994).

Overall, the evidence submitted since the final April 1958 
RO decision is new but does not bear directly and 
substantially upon the question of whether the appellant 
has met the basic eligibility requirements for VA 
benefits, and, by itself or in connection with the 
evidence previously of record, is not so significant that 
it must be considered in order to fairly decide the merits 
of the claim.  For these reasons, the Board concludes that 
the appellant has not presented new and material evidence 
to reopen his claim of basic eligibility for VA disability 
benefits.  38 C.F.R. § 3.156(a).  Accordingly, the Board's 
analysis must end here, and the appeal is denied.  See 
Butler v. Brown, 9 Vet. App. 167, 171 (1996).


ORDER

As the appellant has not submitted new and material 
evidence to reopen a claim of basic eligibility for VA 
disability benefits, the appeal is denied.


_____________________________________
A. C. MACKENZIE
Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

